Rothcock, J.
I. It appears by the answer that the warrant was the result of a settlement between the parties, the consideration being that the defendant should receive the taxes which were due and delinquent upon the territory which was detached from it. This was a sufficient consideration, and in the absence of fraud or mistake it cannot be questioned in an action upon the warrant,
II. The fact that the plaintiff has received some of the delinquent taxes does not work an estoppel. It might have been the proper subject for a counter-claim, but it is not so pleaded. The answer does not allege what amounts have been wrongfully collected. The demurrer was properly sustained.
Aretemed,